DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner truly regrets the untimely reopening of prosecution.
Examiner acknowledges amended claim 9.
The rejection of claims 1-17 and 21-26 under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7 and 11-26 of copending Application Number 16/190,579 is overcome by Applicant’s submission of the terminal disclaimer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al., KR 2016-0067335 in view of Dong et al., CN101161726.
	Regarding claim 1, Ham discloses an electromagnetic wave shielding and heat dissipation composite composition useful for a housing of an automotive electronic component [abstract and 0001].  Paragraph 0010 discloses that the composite material composition comprising a heat-resistant polymer, an electrically conductive carbon based first filler and a thermally conductive  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Ham is silent to the length of the electrically conductive carbon based filler.  Dong discloses a composition comprising polyphenylene sulfide, 5 to 30 percent of conducting fiber and 5 to 30 percent conducting powder [abstract and 0010].  Paragraph 0012 discloses that the conductive fiber can include carbon fiber.  Paragraph 0013 discloses that the conductive fibers include long fibers having a length of 10 to 150 mm.  Paragraph 0014 discloses that the conductive powder includes graphite.  Paragraph 0004 of Dong discloses that polyphenylene sulfide composite composition is used for electromagnetic shielding, automobile manufacturing and electronic appliances.  Dong discloses that controlling the conducting fiber enables the composite to have high conductivity.  Ham and Dong are analogous art in that both references disclose a polymeric composition used for electromagnetic shielding and the automobile industry comprising polyphenylene sulfide, carbon fibers and graphite. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have 
Claim 1 is a product-by-process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

	Regarding claim 2, paragraph 0087 of Ham discloses in the table that the composition includes a volume resistivity of 10 ohm-cm [example 8].  

	Regarding claim 3, Ham in view of Dong teaches the claimed invention but fails to teach that the composition exhibits a specific gravity of about 2 g/cm3 or less as determined in accordance with ISO 1183-1:2012.  It is reasonable to presume that the specific gravity is inherent to Ham in view of Dong.  Said presumption is based upon Ham and Dong’s disclosure of a polyphenylene sulfide composition comprising carbon fibers and graphite within Applicant’s claimed ranges wherein the polyphenylene sulfide is used in an electromagnetic shielding composite having an in-plane thermal conductivity of 1 to 20 W/m K and an electromagnetic wave shielding efficiency of 10 to 70 dB at 1 GHz, preferably 20 to 60 dB.   Dong provides disclosure of a fiber length of the conductive filler, carbon fiber of 10-150 mm.  The burden is upon Applicant to prove otherwise.  Fitzgerald, in re, 619 F2.d 67, 205 USPQ 594 (CCPA 1980).  

	Regarding claim 4, Ham in view of Dong teaches the claimed invention but fails to teach that the composition exhibits a Charpy unnotched impact strength of greater than about 5 kJ/m2 as determined at a temperature of 23 °C in accordance with ISO Test No. 179-1:2010.  It is reasonable to presume that the Charpy unnotched impact strength is inherent to Ham in view of Dong.  Said presumption is based upon Ham and Dong’s disclosure of a polyphenylene sulfide composition comprising carbon fibers and graphite within Applicant’s claimed ranges wherein the polyphenylene sulfide is used in an electromagnetic shielding composite having an in-plane thermal conductivity of 1 to 20 W/m K and an electromagnetic wave shielding efficiency of 10 to 70 dB at 1 GHz, preferably 20 to 60 dB.   Dong provides disclosure of a fiber length of the conductive filler, carbon fiber of 10-150 mm.  The burden is upon Applicant to prove otherwise.  Fitzgerald, in re, 619 F2.d 67, 205 USPQ 594 (CCPA 1980).  


	Regarding claim 5, Ham is not specific to the amount of polymeric matrix in the composition. However, this is an optimizable feature.  Ham discloses the use of polyphenylene sulfide.  Dong discloses polyphenylene sulfide.  Paragraph 0010 of Dong discloses that the polyphenylene sulfide is present in the amount of 40-70% by weight of the composition.  Paragraph 0004 of Dong discloses that the polyphenylene sulfide has outstanding mechanical electrical properties such as high temperature resistance, corrosion resistance, radiation resistance.  The amount of polyphenylene sulfide affects the mechanical and electrical properties of the composition.  One of ordinary skill in the art would utilize the polymeric matrix [polyphenylene sulfide] in the amount of 40 to 70 wt% of the composition of Ham for the benefit of enhanced mechanical and electrical properties.  

	Regarding claims 6-8, Ham discloses that the polymeric matrix can include poly(1,4-butylene terephthalate) [aromatic polyester] formed from terephthalic acid and 1,4-butanediol.  Claims 6-8 are dependent upon claim 1 which merely requires a polymeric matrix.

	Regarding claim 9, Ham is silent to the long fibers being present in the composition in the amount of 2 wt% to about 15 wt%.   Ham does disclose carbon fibers in the composition.  Dong discloses long carbon fibers having a length ranging from 10 to 150 mm [0013] present in the amount of 5 to 30 weight % of the composition.  The carbon fibers affect the electrical conductivity of the composition.  One of ordinary skill in the art before the effective filing date of the invention would have long carbon fibers having a length ranging from 10 to 150 mm present in the composition of Ham in the amount of 5 to15 wt% for the benefit of enhanced electrical conductivity.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


	Regarding claims 10-12, paragraph 0040 of Ham discloses flat metal ribbon used with graphite wherein the metal can include copper, nickel, chromium or alloys thereof.

	Regarding claim 13, paragraphs 0040-0042 of Ham disclose that the thermally conductive filler is present in the amount of 1 to 20 parts by weight, preferably 5 to 10 parts by weight based on 100 parts by weight of the heat resistant polymer.  

	Regarding claim 14, Ham in view of Dong teach the claimed invention but fails to teach that the thermally conductive filler has an intrinsic thermal conductivity of about 50 W/m-K or more.  It is reasonable to presume that the intrinsic thermal conductivity is inherent to Ham in view of Dong.  Said presumption is based upon both Ham and Dong’s disclosure of graphite as the thermal conductive filler.  The burden is upon Applicant to prove otherwise.  Fitzgerald, in re, 619 F2.d 67, 205 USPQ 594 (CCPA 1980).  


	Regarding claim 15, paragraph 0040 of Ham discloses that the thermally conductive filler can include graphite.

	Regarding claim 16, paragraph 0045 discloses that the thermally conductive filler graphite can be in the form of scaly [particulate] graphite.

	Regarding claim 17, paragraph 0048 of Ham discloses that the composite composition may further include one or more additives selected from the group consisting of a lubricant, stabilizer, a pigment or antioxidant.


	Regarding claims 21-22, paragraph 0013 of Ham discloses automobile electronic parts and housings of electrical and electronic parts.  Claim 22 is a product-by-process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

6.	Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims the method for forming the fiber reinforced polymer composition as recited in claim 18.  The closest prior art, Ham et al., KR 2016-0067335, teaches an electromagnetic wave shielding and heat dissipation composite composition useful for a housing of an automotive electronic component [abstract and 0001].  Paragraph 0010 discloses that the composite material composition comprising a heat-resistant polymer, an electrically conductive carbon based first filler and a thermally conductive second filler.  Paragraph 0025 discloses that the heat-resistant polymer can include polyphenylene sulfide. It is disclosed in paragraph 0037 that the electrically conductive carbon based first filler may be PAN-based carbon fiber or pitch-based carbon fiber present in the composition in the amount of 10 to 70 parts by weight based on 100 parts by weight of the heat-resistant polymer.  Paragraph 0040 discloses that the thermally conductive filler can include synthetic graphite.  Paragraph 0056 discloses that the composition has an in-plane thermal conductivity of 1 to 20 W/m K  Paragraph 0057 discloses that the composite has an electromagnetic wave shielding efficiency of 10 to 70 dB at 1 GHz, preferably 20 to 60 dB.  Ham fails to teach forming a first masterbatch that comprises long fibers distributed within a polymer matrix, the long fibers constituting about 20 wt% to about 70 wt% of the first masterbatch; forming a second masterbatch that contains a thermally conductive filler distributed within a polymer matrix, the thermally conductive filler constituting from about 10 wt% to about 40 wt% of the second masterbatch; and combining the first masterbatch and the second masterbatch to form the fiber reinforced polymer composition.

7.	Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a fiber reinforced polymer composition as recited in claim 1, further including an electronic module comprising a housing; a cover that is disposed over the housing to define an interior; and one or more electronic components positioned within the interior wherein at least a portion of the housing, cover, or both contain the fiber reinforced polymer composition as recited in claim 1.  The closest prior art, Ham et al., KR 2016-0067335, teaches an electromagnetic wave shielding and heat dissipation composite composition useful for a housing of an automotive electronic component [abstract and 0001].  Paragraph 0010 discloses that the composite material composition comprising a heat-resistant polymer, an electrically conductive carbon based first filler and a thermally conductive second filler.  Paragraph 0025 discloses that the heat-resistant polymer can include polyphenylene sulfide. It is disclosed in paragraph 0037 that the electrically conductive carbon based first filler may be PAN-based carbon fiber or pitch-based carbon fiber present in the composition in the amount of 10 to 70 parts by weight based on 100 parts by weight of the heat-resistant polymer.  Paragraph 0040 discloses that the thermally conductive filler can include synthetic graphite.  Paragraph 0056 discloses that the composition has an in-plane thermal conductivity of 1 to 20 W/m K  Paragraph 0057 discloses that the composite has an electromagnetic wave shielding efficiency of 10 to 70 dB at 1 GHz, preferably 20 to 60 dB.  Ham fails to teach or suggest an electronic module comprising a housing; a cover that is disposed over the housing to define an interior; and one or more electronic components positioned within the interior wherein at least a portion of the housing, cover, or both contain the fiber reinforced polymer composition as recited in claim 1.  


Response to Arguments
8.	Applicant’s arguments with respect to the present pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786